DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-3, 9-16, and 33 in the reply filed on 6 January 2022 is acknowledged.
Claims 4, 5, 7, 8, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2022.

Claim Interpretation
As to claim 14, the recitation of “spraying holes” lacks any antecedent in the plural form to require the spray nozzle of have plural spraying holes. A spraying nozzles necessarily and inherently has a hole or opening through which the sprayed composition muse exit through. Thus, it is noted the instant interpretation is required to be met when presented with plural spraying holes and not required when a singular spray hole is present.
As to claim 15, it is noted that although the recitation of “the spraying hole” is not tied to an explicit antecedently provided recitation of “a spraying hole”, a spray nozzles nonetheless has a hole upon which the composition being sprayed exits and thus implicitly provided so as to not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2004/0084318 A1).
As to claim 1, Cohen discloses a surface treatment apparatus for subjecting a workpiece immersed at least partly in a solution to a surface treatment (Title) comprising: 
	a spray nozzle facing the workpiece for spraying a treatment solution towards a working surface of the workpiece (Fig. 1 jet support structure #31 with nozzles #32), 
	wherein the surface treatment apparatus has at least one of: 
	a spray nozzle rotator to rotate the spray nozzle in a plane parallel to the working surface of the workpiece (Fig. 1 #s 14/16/18 to rotate shaft 22 – [0024]); or 
	a workpiece rotator to rotate the workpiece in a plane perpendicular to a spraying direction of the treatment solution sprayed from the spray nozzle (not required based on the instant claim language of requiring either a spray nozzle rotator or workpiece rotator).


As to claim 2, the recitation “wherein at least one of the workpiece or the spray nozzle is rotated at an average rotational speed of 100 to 3,000 mm/min” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated. 

As to claim 3, Cohen discloses a 200 mm wafer size, which as evidenced by Fig. 1 shows the nozzle assembly approximately the same relative size of the workpiece thus amounting to an equivalent circle size falling within the claimed range (See Fig. 3 [0031] citing a 8 inch wafer which is approximately 200 mm and any nozzle satisfies said limitation. Further, the limitation “wherein at least one of the workpiece or the spray nozzle is rotated with an equivalent circle diameter of 20 to 200 mm” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated.

As to claim 9, the recitation “wherein the spray nozzle sprays the treatment solution at an average flow speed of 1 to 30 m/sec” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated since flow rate is dependent upon a variety of variable, i.e. pressure, pipe size, opening size, etc based on standard engineering principles.

As to claim 10, Cohen further discloses a treatment tank (Fig. 1 #12), a circulation path for a circulation of the treatment solution from the treatment tank of the surface treatment apparatus to the spray nozzle; and a pump on the circulation path for circulating the treatment A high pressure pump (not shown) is connected on its intake side to a large reservoir tank (not shown) and on its exhaust side through one or more fine pore filter(s) (not shown) to rotating fitting 24. The pump provides a high pressure flow of filtered electrolyte 26 through rotating fitting 24, rotating pipe-shaft 22, and jets support structure 31, to one or more jet nozzles (or inlets) 32. Electrolyte level 44 is set in main plating chamber 12 by overflow weir 46. From overflow chamber 46, the electrolyte is drained through drain outlet 48, and circulated back into the reservoir tank (not shown). Continuous circulation of the electrolyte is maintained during the plating operation.” Emphasis added for reading on the circulation path for circulating from the treatment tank). 

As to claim 11, although the recitation is drawn toward an intended use of the apparatus via limiting of the preamble of “The surface treatment” in accordance with MPEP 2111.02 II, Cohen discloses a plating treatment at 23°C ([0031]).

As to claim 12, although the recitation is drawn toward an intended use of the apparatus via limiting of the preamble of “The surface treatment” in accordance with MPEP 2111.02 II, Cohen discloses an electrolytic plating treatment at a current density of 1-30 A/dm2 ([0031] via conversion of 15 mA/cm2 = 1.5 A/dm2).

As to claim 16, Cohen discloses wherein a direction of the spray nozzle is such that an angle of the spraying direction of the treatment solution sprayed from the spray nozzle is -70 degrees to +70 degrees when a horizontal direction is defined to be 0 degree (see Fig. 1 angles .

Claims 1-3, 9-12, 16, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (KR10-2014-0137164 A).
As to claim 1, Sung discloses a surface treatment apparatus for subjecting a workpiece immersed at least partly in a solution to a surface treatment (Title) comprising: 
	a spray nozzle facing the workpiece for spraying a treatment solution towards a working surface of the workpiece (Fig. 1 #s 220 on pipes 210), 
	wherein the surface treatment apparatus has at least one of: 
	a spray nozzle rotator to rotate the spray nozzle in a plane parallel to the working surface of the workpiece (Fig. 5 showing rotation path rotated by motor 310 connected through 320/332/342); or 
	a workpiece rotator to rotate the workpiece in a plane perpendicular to a spraying direction of the treatment solution sprayed from the spray nozzle (not required based on the instant claim language of requiring either a spray nozzle rotator or workpiece rotator).


As to claim 2, the recitation “wherein at least one of the workpiece or the spray nozzle is rotated at an average rotational speed of 100 to 3,000 mm/min” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated. 

As to claim 3, the limitation “wherein at least one of the workpiece or the spray nozzle is rotated with an equivalent circle diameter of 20 to 200 mm” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated.

As to claim 9, the recitation “wherein the spray nozzle sprays the treatment solution at an average flow speed of 1 to 30 m/sec” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated since flow rate is dependent upon a variety of variable, i.e. pressure, pipe size, opening size, etc based on standard engineering principles.

As to claim 11, the recitation is drawn toward an intended use of the apparatus via limiting of the preamble of “The surface treatment” in accordance with MPEP 2111.02 II, and does not further limit the structure of said apparatus as claimed.

As to claim 12, the recitation is drawn toward an intended use of the apparatus via limiting of the preamble of “The surface treatment” in accordance with MPEP 2111.02 II and does not further limit the structure of said apparatus as claimed.

As to claim 16, Sung discloses wherein a direction of the spray nozzle is such that an angle of the spraying direction of the treatment solution sprayed from the spray nozzle is -70 degrees to +70 degrees when a horizontal direction is defined to be 0 degree (see Fig. 5 angles 

As to claim 33, Sung discloses a treatment tank (#100); a base frame surrounding a part of the treatment tank (See below); and a vertical frame above the treatment tank (#s 331/332/333), wherein the spray nozzle communicates with a sparger pipe (#200 see below), the sparger pipe is attached to the vertical frame (via connection to nozzles which are reciprocated as such), and when the surface treatment apparatus has the spray nozzle rotator, the vertical frame is fixed on the base frame with the spray nozzle rotator (See below where the vertical frame fixed through attachedment to motor).

    PNG
    media_image1.png
    772
    831
    media_image1.png
    Greyscale


Claims 1, 2, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhold et al (US 2018/0265999 A1).
As to claim 1, Weinhold discloses a surface treatment apparatus for subjecting a workpiece immersed at least partly in a solution to a surface treatment (Abstract “electrochemical treatment apparatus”) comprising: 

	wherein the surface treatment apparatus has at least one of: 
	a spray nozzle rotator to rotate the spray nozzle in a plane parallel to the working surface of the workpiece (not required based on the instant claim language of requiring either a spray nozzle rotator or workpiece rotator); or 
	a workpiece rotator to rotate the workpiece in a plane perpendicular to a spraying direction of the treatment solution sprayed from the spray nozzle (Fig. 8 #30 [0080] “substrate movement device”).

As to claim 2, the recitation “wherein at least one of the workpiece or the spray nozzle is rotated at an average rotational speed of 100 to 3,000 mm/min” is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated. 

As to claim 9, Weinhold discloses wherein the spray nozzle sprays the treatment solution at an average flow speed of 1 to 30 m/sec ([0029] which further is recited as an intended use and function of the apparatus in accordance with MPEP 2114 which does not further limit the structure of the apparatus as claimed and thus deemed anticipated since flow rate is dependent upon a variety of variable, i.e. pressure, pipe size, opening size, etc based on standard engineering principles.
As to claim 11, the recitation is drawn toward an intended use of the apparatus via limiting of the preamble of “The surface treatment” in accordance with MPEP 2111.02 II, and does not further limit the structure of said apparatus as claimed.

As to claim 12, the recitation is drawn toward an intended use of the apparatus via limiting of the preamble of “The surface treatment” in accordance with MPEP 2111.02 II and does not further limit the structure of said apparatus as claimed.

As to claim 13, Weinhold discloses a spraying hole with a diameter of 1mm which falls within the instantly claimed range ([0027]).

As to claim 14, Weinhold discloses wherein a distance between spraying holed adjacent to one another is 5 to 150 mm ([0027] based on calculation from “The distance between the nozzle and the substrate can be one third to three times the distance between two neighboring nozzles.” Where the distance between the substrate and nozzles is 10-25 mm with a specific example of 17.5 mm provides a range of 5.8-52.5 mm which falls within the instantly claimed range).

As to claim 15, Weinhold further discloses wherein the distance between spraying holes and the workpiece is 10-100 mm ([0027]).

As to claim 16, Weinghold discloses wherein a direction of the spray nozzle is such that an angle of the spraying direction of the treatment solution sprayed from the spray nozzle is -70 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LOUIS J RUFO/Primary Examiner, Art Unit 1795